Hon. J. M. Palkner, Commissioner   Opinion No. W-42
State Banking Department
Capital National Bank Building     Re:   Classification of real
Austin, Texas                            estate held by a State
                                         bank for the purpose
Dear Mr. Falkner:                        of a future home.
          In your letter you have submitted your request for
opinion as follows:
         "Article 342-501, Vernon's 1943 Statutes,
    permits banks with certain limitations to own
    their own domicile. Art. 342-502, Vernon's
    1943 Statutes, sets out the manner in which a
    bank may aaqulre real estate other than Its
    domicile. In many instances where a bank has
    never owned its own home, it has acquired real
    estate for that purpose designating the property
    as its future domicile. In many instances where
    a bank has never owned its own home, it has ac-
    quired real estate for that purpose de;s.gn;F
    the property as Its future domicile.
    instances much time ha8 elapsed before the prop-
    erty could be put in condition to be occupied
    by the bank as its permanent home. In these in-
    stances this department has always construed such
    real estate and classified it as 'Other Real
    Estate' with the re ulrement that it be depre-
    ciated each year 102 In accordance with the
    provisions of Art. 342-502 until such time as
    it has been placed in condition or improved and
    actually occupied by the bank as its domicile.
          "The question we would like for you to
     answer is: 'Have we placed the proper construe-
     tion on the meaning of the statute?""
          Article 342-501, Vernon's Annotated Civil Statutes,
provides as follows:
          "No state bank shall, without prior written
     consent of the Commissioner, invest en amount in
Hon. F. M. Falkner,   Page 2   (WW-42)


    excess of fifty per cent (5074 of Its capital and
    certified surplus in a domicile (Including land
    and building) nor an amount in excess of fifteen
    per cent (15%) of its capital and certified sur-
    plus In its furniture and fixtures, Such domicile
    shall be depreciated each ear not less than two
    and one-half per cent (24s;Yof Its cost to the bank
    until such domicile Is charged down to twenty-five
    per cent (25s) of its cost, and the furniture and
    fixtures shall be depreciated each year not less
    than ten per cent (10%) of their cost to the bank
    until said account is charged down to One Dollar
    ($l), provided that the Commissioner may permit a
    lesser percentage to be charged off during any year."
          Article 342-502, Vernon's Annotated Civil Statutes,
provides as follows:
          "No state bank shall acquire real estate,
     other than Its domicile, except in satisfaction
     or partial satisfaction of indebtedness, OP in the
     ordinary course of the collection of loans and
     other obligations owing the bank. No state bank
     shall assign an original book value to such real
     estate in excess of its reasonable value at the
     time of acquisition and such real estate shall be
     depreciated each year ten per cent (10$) of such
     original book value until charged down to twenty-
     five per cent (25%) of its original book value;
     provided that the Commissioner may permit a 1;sser
     percentage to be depreciated during any year.
          The word "domicile" is defined by WebsterIs Inter-
national Dictionary as follows:
          "A place of residence, either of an individ-
     ual or a family; a dwelling place; an abode; a
     home or habitation.
          "Law - A residence at a particular place
     accompxed   with an intention tc remain there for
     an unlimited time; a residence accepted as a final
     abode; a home so considered in law, Under modern
     civilized systems, a personIs civil status is de-
     termined by his domicile."
Hon. J. M. Falkner,    Page 3   (WW-42)


           Evidently you have construed "domicile" as used in
Article 342.501 to mean a present, fixed and permanent home.
It is true tnat "domicile" as used in various statutes requires
"residence" in a place with the Intent to make it a fixed and
  ermsnent home. Pecos & N. T. Ry. Co. v, Thompson, 167 S.W.
8 01 (Tex.Sup.Ct.), and that mere intent to make a particular
place one's "residence" is Insufficient to establish 'domicile".
Brown v. Hows, 42 S.W.2d 210, 163 Term. 178.
          It is an elementary rule in construing statutes that
the context in which a word is used should be considered in
arriving at the meaning Intended by the Legislature. If the
word "domicile" as used in Article 342-50,1,means an occupied
"place of residence" then a state bank, even with the prior
written consent of the Commissioner, could not invest any of
its funds in lands and buildings to be used as its banking
home. The bank would have to first move into the building and
make it its "domicile" or banking home and then and then only
would it have the statutory authority to invest its funds in
acquiring it, We are therefore forced to the conclusion that
the word "domicile" as used in the statute in question means
"a dwelling place" and includes lands and buildings or lands
upon which a building is to constructed to be used as a future
home of the bank.
                          SUMMARY
            The word "domicile" as used in Article 842-501,
            v,c,s., means"a dwelling place" and includes
            lands and buildings or lands upon which a
            building is to be constructed to be used as a
            future home of the bank.
wvQ:gs                           Yours very truly,

APPROVED:                        WILL WILSON
                                 Attorney General of Texas
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
B. H. Timmins, Jr.
Mrs. Mary K. Wall
J. Milton Richardson